 544DECISIONSOF NATIONALLABOR RELATIONS BOARDPrecision Founders,Inc.andInternationalMoldersand Allied Workers Union,Local 164.Case 32-CA-721212 February 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 12 November 1985 Administrative LawJudge Clifford H, Anderson issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Orderas modified.2AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law3(a)."(a)By telling its employees that if the Unioncame in the pension plan would no longer be ineffect."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Precision Founders, Inc., San Leandro,California, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1.Substitute the following for paragraph 1(a)."(a) Informing its employees that if the Unioncomes in their existing pension plan will no longerbe in effect."iTheRespondenthas exceptedto some of the judge'scredibility find-ings.The Board's establishedpolicyisnot to overrule an administrativelaw judge's credibilityresolutions unless the clear preponderance of allthe relevantevidence convincesus that theyare incorrect.Standard DryWall Products,91NLRB 544(1950),enfd. 188 F.2d 362 (3d Cir. 1951).We have carefullyexamined therecord and findno basis for reversingthe findingsIn affirmingthe judge'sfinding thatSupervisorNaslund's statementthat "if theunion came in, the pensionplan would nolongerbe in effect"constituted a threat ofloss of benefits in violation of Sec 8(a)(1) of theAct, we finditunnecessaryto rely onhis discussionofNiagaraWire,Inc.,240 NLRB 1326 (1979). Althoughthe Respondent contends thestatementwas a factual recitation of the pension plan's provisions, itfailed tointroduceinto evidenceeither theplan itself orthe descriptiveleaflet distributedto employees.2We shallamend Conclusionof Law 3(a) and the recommendedOrder to reflectmore accuratelythe violationalleged andfound.Weshall also issue a new notice to employees.2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this' notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT tell employees that if the Unioncomes in the existing pension plan will no longerbe in effect.WE WILL NOT disparage employees' involvementin union activities and impliedly threaten them withretaliation through lack of promotions because oftheir union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.PRECISION FOUNDERS, INC.Raoul Thorbourne, Esq.,for the General Counsel.Randolph Roeder,Esq.(Littler,Mendelson,Fastiff&Tichy),of San Francisco, California,for the Respond-ent.William A.Sokol,Esq. (Van Bourg,Weinberg,Roger &Rosenfeld),of San'Francisco, California, for the Charg-ing Party.DECISIONStatementof the CaseCLIFFORD H. ANDERSON, Administrative Law Judge.This case was tried before me on 9 and 17 July 1985 inOakland, California. The case arose as follows. Interna-tionalMolders and Allied Workers Union, Local 164(the Charging Party)' filed a representation petition on 3iCertain of the joining papers in this case,including the complaint andthe subsequent order consolidating cases, give the local number of theCharging Party as 124.It is apparent from the bulk of the documents inthe record that this is simply an inadvertent error.278 NLRB No. 84 PRECISION FOUNDERSJanuary 1985 docketed as Case 32-RC-2094. Followingan election in which challenges were determinative andthe filing of objections to the election by the ChargingParty, the Regional Director for Region 32 of the Na-tionalLabor Relations Board on 9 May 1985issued areport and recommendation on challenged ballots andobjections and notice of hearing. On 24 April 1985 theCharging Party filed a charge against Precision Found-ers, Inc. (Respondent). Following an investigation of thatcharge the Regional Director on 23 May 1985 issued acomplaint and notice of hearing. On 20 June 1985 theRegionalDirectorissuedan order consolidating casesand notice of hearing consolidating the representationand unfair labor practicecases.On 9 July 1985 the hear-ing onthe consolidated cases opened. On 10 July 1985 Iapproved an all-party stipulation resolving certain mat-ters concerning the representation case, severing the rep-resentationcase from the unfair labor practicecase, andremanding the representation case to the Regional Direc-tor for further proceedings as appropriate. Thereafter,the hearing proceeded solely on the unfair labor practiceallegations in Case 32-CA-7212.The complaint, as amended at the hearing,2 allegesRespondent violated Section 8(a)(1) of the NationalLabor Relations Act by separate incidents of interroga-tion and of indirect and implied threats to employees.The complaint further alleges Respondent violated Sec-tion8(a)(1) and(3) of the Act by implementing changesinRespondent's sick leave/attendance policy which re-sulted in the denial of sick leave to an employee andwhich changes were undertaken because of her union ac-tivity.Respondent denied that the conduct attributed toitsagents occurredandfurther contended that, to theextent certain conduct is found to have occurred, it didnot violate the Act.All parties were given full opportunity to participateat'the hearing, to introduce relevant evidence, to call,.ex-anaine,and cross-examine witnesses, to argue orally, andto', file posthearing briefs. On the entire record, includingposthearing briefs from the General Counsel and Re-sppndent, and from my observation of the witnesses andtheir demeanor, I make the following3FINDINGS OF FACT1. JURISDICTIONRespondent, a California corporation with an officeand place of business in San Leandro, California, hasbeen engaged in the manufacture of metal products. Re-spondent, in the course and conduct of its business oper-ations, annually sells and ships goods or provides serv-ices in excess of, $50,000 directly to customers locatedoutside the State of California.2At the hearing, the General Counsel moved, inter alia, to amend thecomplaint to add a new paragraph, 6(e), which motion Respondent op-posed, but the General Counsel thereafteff withdrew its motionaThrough the pleadings, stipulations, and statements of position madeby counsel at the hearing, the parties substantially reduced the matters indispute.Where not specifically noted, these findings are based on thepleadings,admissions,and stipulationsof the parties,and on uncontesteddocumentary and testimonial -evidence545IL LABOR ORGANIZATIONThe Charging Partyis a labor organizationwithin themeaningof Section 2(5) of the Act.III.UNFAIRLABOR PRACTICE ALLEGATIONSA. BackgroundRespondent makes metal castings for other companies.Although not set forth in the record with specificity, Re-spondent's tool-and-die employees have apparently beenrepresented by a labor organization other than theCharging Party for some time and those employees arecovered by a pension plan different from that coveringother employees. The Charging Party filed a representa-tion petition on 3 January 1985 seeking to represent theproduction, maintenance, janitorial, and shipping and re-ceiving employees of Respondent. An election was con-ducted pursuant to that petition on 29 March 1985 in aunit of all full-time and regular part-time employees em-ployed by Respondent at its San Leandro facility, includ-ing all production, maintenance, janitorial, plant clerical,and shipping and receiving employees; excluding all tool-and-die makers, office clerical employees, guards, and su-pervisors as defined in the Act.Gunther Wagner is plantmanagerat' Respondent's SanLeandro facility. Tom Naslund is production supervisorand Lana Gossett is personnel manager. Each is a statu-tory supervisor and an admitted agent of the Respond-ent.As part of its production staff, Respondent maintainsa production control department which includes somefour or five employees supervised by Tom Naslund. Oneof those employees is Debra Jean Esver, who had beenemployed in that department at the time of the hearingfor about 3-1/2 years and who had been with Respond-ent for some 7 years. Esver signed a union-authorizationcard evincing support for the Charging Party in October1984. The parties stipulated thatmanagementhad knowl-edge of Esver's union activities commencing at least asearly as February 1985.B. Evidenceof Unfair Labor PracticesThe GeneralCounsel has alleged as violations of Sec-tion 8(a)(1) ofthe Act fourincidents involving employeeDebra Jean Esver.One-such event is an essential part ofthe 8(a)(3) allegation and will be discussedwiththat con-tention infra.The remaining three incidents may be de-scribedseparately.1.Complaint paragraph 6(a)-Esver's Mid-January1985 conversation with NaslundDebra Esver testified that in the middle part of Janu-ary 1985, she and fellow production control office em-ployeesJeanneOickles,KathyHapwarth,RandineGreene, and Lee ' Valencia were in the production con-trol office when Tom Naslundcame intothe office andasked one of twoquestions,"Is there a union campaigngoing on" or "What's this abouta unioncampaign."Esver testified that Naslund's question prompted a dis-cussion amongthe group with each of the participantsbringing up antidotes either favorable or unfavorable to 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion representation generally. Naslund, in Esver's recol-lection, said he did not have very much experience withunions and that he felt that a union was not going to begood for employees. Esver testified that she said that shecame from a family with favorable views toward unionsand that she felt the Company very much needed aunion to protect employees. She further recalled that to-wards the end of the conversation, which had becomeheated, Naslund added: "Well, Debbie, if I really wantedto, I could turn you in fortalking unionfor the past 2-1/2 hours and then I - and he said, just kidding." Esverrecalled that she responded that, even if kidding, Nas-lund's statementwas an example of why employeesneeded union representation.Naslund recalled the conversation differently. He testi-fied:Itwas pretty much in concluding a regular meetingthat we were having. I made a comment, somethinglike so we are having an election. We have a lot ofproblems here. And it turned into a very muchopen discussion among everyone in there as to whatwas going on with the election campaign.There was comments [sic] for and against the unionby all members present not necessary everybodymaking comments for or everybody making com-ments against.2.Complaint paragraph 6(d)-Esver's 25 March1985 conversation with NaslundEsver testified on Monday, 25 March 1985, immediate-ly preceding the Friday election, Naslund held a meetingof the production control group and passed out a writtendescription of Respondent's pension plan for salaried em-ployees.Naslund spoke to each employee individually.As Naslund gave Esver her leaflet, he asked her inEsver's recollection, "If I realized that if the union camein, that the pension plan would no longer be in effect."Esver responded: "Something to the effect that yes, Iknow or-left it at that." The conversation then ended.Naslund testified as follows:Iwas handing [Elver] a leaflet that was preparedby the company which described the current pen-sion plan benefits that we have and I made the notethat the way the plan is currently written membersof organized bargaining units are excluded from theplan and the plan would be something that wouldbe subject to negotiation. . . . That the plan as itwas stated currently excluded members of orga-nized bargaining units and that the plan would besubject to negotiations if the Union won the right tobargain on behalf of the employees.3.Complaint paragraph 6(c)-Esver's 16 April 1985conversation with Gunther WagnerOn 11 or 12 April 1985 Plant Manager GuntherWagner addressed employees regarding the financial po-sitionof Respondent at a group meeting. Esver wasunable to attend that meeting. On 16 April 1985 Wagnerhad a conversation in his office with Debra Esver alonein order to review the substance of his earlier address.Thismeeting lastedfor 1-1/2 to 3 hours. Esver testifiedthat for approximately the first 1 or 1-1/2 hours of themeeting the Company's adverse financialsituationwasdiscussed. She testified that at this point in the discus-sion,Wagner asked her to consider her future with thecompany. She recalled:He asked me where I feltIwasgoing to be orsomethingto that effect and Isaid,well, I wasn'ttoo sure. . . . And [h]e said,well, it doesn't seemlike you've ever been happy with us because fiveyears ago you were in thesame situationwith theunion and heasked me ifIwas ever happy with thecompany,and I said,well, yes, I was.He alsosaid that I should spend more of my timetrying to build up the company and-instead oftrying to tear down the things-if there _ were badthings going on tohelp build them up instead ofalwaystearing thingsdown in the company. Hewas saying that if I wanted to go anywhere, Iwould have to show that I could be trusted, Iwould have to show Terry and Buck that I couldbe trusted and-... [w]ell move in the companyand besuccessfulin doing anything in the company.That I would need to show my trust, show that Icould be trusted and quit tearing down the compa-ny, help us build the company up.And he says, right now, Debbie, you have a labelon you. You are labelled as a company shithead andyou are not-you have to prove loyalty to the com-pany. You tear things down too much. You don'tbuild anything up.Esver recalled further thatWagner suggested that shewas a leaderof intelligenceand that she should use herfavorable attributes in a "more beneficial way toward thecompany.".GuntherWagner testified that the meeting withEsver lasted between 1-1/2 to 2 hours. He specificallydenied calling Esver a "company shithead" or in anywaydisparagingher because of her involvementin union ac-tivitiesor threatening her withretaliationbecause ofthose activities.Wagnersuggestedthat his purpose forconductingthe meetingwas to talk to Esver "as one ofthe employees" and to "get to know her." He testifiedthat he directed the discussion so as to elicit the reasonsthat Esver was unhappy with her work. He added thatmeeting ended on a positive note. Wagner also testifiedthat he asked Esver how she felt about her job and "herlife"with Respondent and that he was aware of hercomplaints with respect to Respondent. He further re-called that they discussed her career potential and hisbelief that she should be more supportive of the Compa-ny and take a different and more positive attitude. WhileWagner admitted that he knew of Esver's involvementwith the Union prior to themeeting,he recalled thatEsver mentioned her leadership role with the Union aspart of the Union's campaignon her own initiative. PRECISION FOUNDERS5474. Paragraphs 6(b), 7, and 8 of the complaint-thesick leave disputeLana Catherine Gossett has been Respondent's person-nel manager since April 1984 and was personnelassistantfrom September 1982 to April 1984. She testified thatRespondent's sick leave pay policy for salaried personnelat the end of 1984 was as follows: (1) For sickness up to6 days annually, automatic payment; and (2) for sicknessmore than 6 but not exceeding 10 days,' discretionarypayment depending on circumstances. Gossett furthertestified that employee attendance had not been recordedin the personnel department until approximately August1983' after whichtime it wasregularly recorded. Gossett,settling into her new position, did not reviewsalariedemployee attendance records until late in 1984. At thattime she noticed that two employees, Debbie Esver andanother, had been paid for more than 10 sick leave daysin calendar year 1984. As the result of this discovery,Gossett determined to have the personnel departmentmonitor salaried employee attendance during 1985. As,part of this process she discussed her intention to moni-tor employees with the variousmanagers.She also spoketo the supervisors of the two employees who had re-ceived excessive pay leave in 1984. Specifically, Gossetttestified she told Tom Naslund sometime in January 1985that Esver's paid sick leave in 1984 had exceededregula-tion and that it would be monitored in 1985.Anticipating an April 1985 surgery, Esver met withNaslund in mid-March. She informed him that she wouldbe going in for surgery in the middle of the first week ofApril and inquired of Naslund what should be done tocomply with company procedures. Naslund informed herthat he was not sure but would check with Gossett. Sub-sequently,Naslund produced disability forms for Esverto fill out.When Esver questioned the need for theforms, Naslund said he would again check with Gossett.Subsequently, Naslund informed Esver that the disabilityforms were unnecessary because her surgery would notinvolve an overnight stay in the hospital and because shedid not anticipate an absence in excess of a week as aresult of the surgery. In late March, Esver learned theexact day of her surgery, 3 April, and so informed Nas-lund. She also told him that she would off for the re-mainder of the week of her surgery, but would returnthe following Monday conditioned on her physical con-dition.4On 5 April, Gossett, in reviewing timesheets, notedEsver was over the 10-day sick leave limit. Gossett con-sultedwith Naslund anda meetingwas scheduled withEsver, which meeting, subsequently delayed as a resultof Esver's continued rehabilitation,'was held on 10 April.On that date, Naslund and Gossett met with Esver in thepersonnel office. Gossett informed Esver that she had al-ready received 11 days paid sick leave in 1985 whichwas in excess of the 10-day policy. Gossett told Esver,Esver reported to work on Monday,1April, but wenthome sick during the day. Shewas againillon 2 April and did not work.Following surgery on 3 April, she was not at work on 4 and 5 April.Esver returned to work on Monday, 8 April, but again left work duringthe day. She again called in sick on 9 April returning to work the nextday, 10 April.that she would be paid for the 11th day of sick leave be-cause of Naslund's approval. From that point forward,however, she would not be receiving additional sickleave payments in 1985.Esver answered that she thought Respondent's sickleave policy was not as described, that it was -a newpolicy, or that it was being differently monitored. Shefurther complained that she had never been warned ortold that she was facing restriction. Esver informed Nas-lund and Gossett that she had a medical condition thatwould require ongoing absence. Esver then describedher medical condition. Gossett responded suggesting thata long-term disability status might be appropriate forEsver.Gossett informed Esver that her excessive sick leaveabsences were affecting her department and that her at-tendance problems could result in job loss. She said that,if necessary, Respondent would make arrangements andallowances for Esver to take time off without pay aslong as her work was satisfactory given the recurringnature of her illness. Following this, Naslund left theroom and Esver and Gossett continued the conversationwhich included additional discussion of Esver's medicalcondition.C. Analysis and Conclusions1.Complaint paragraph 6(a)-Esver's mid January1985 conversation with NaslundAlthough four other employees were party to the dis-puted January conversation, only Naslund and Esver tes-tified concerning it. Esver's recollection of the openingremarks of Naslund was unsure: "he made a statementsaying `is there unioncampaigngoing or what's thisabout a union campaign."' Naslund recalled, "I make acomment,something like `so we are having an election.We have a lot of problems here."' There is no disputethat the conversation then evolved into an exchange ofanecdotes by the participants' conversations in somecases bringout the desirability of union representation,and in some casesdiminishing it.Respondent on brief asserts that since the election peti-tion had been filed in very early January, it was highlyunlikely that Naslund would ask if therewas a unioncampaignand argues:"it is more likely he madea gener-al comment to the effect that there is going to ,_be anelection." The General Counsel argues that Nand didnot specifically deny asking employees 'ut the exist-ence of theorganizingcampaign. There is no substantialdifference between the Naslund's version that he initiatedthe subject by making a general comment that there wasto be an election and Esver's alternate recollection thatNaslund asked generally about a union campaign. I findthat this is what in fact occurred. Either version is a con-versational gambit initiated by Naslund and designed toelicita responseon the topic of the union campaign.While in this sense the remark solicits an answer or atleast an answering comment and is thereforean interro-gation, I do not 'find it was the type of direct question 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDEsver recalled in her first version of Naslund's statement,"Is there [a] union campaign going [on]."5The current standard to be applied to interrogations todetermine their legality under the Act is set forth inRossmore House,269 NLRB 1176, 1178 (1984):6Interrogations must be evaluated on the basis of therecord as a whole to determine if, under all the cir-cumstances, the interrogations reasonably tend torestrain, coerce or interfere with rights guaranteedby the Act. The Board and Courts have pointed outthat factors to be considered in such an analysisconclude (1) that background; (2) the nature of theinformation sought; (3) the identity of the question-er; and (4) the place and method ofinterrogation.The General Counsel argues that Naslund's commentswere "phrased in a form of aquestion,calculated to dis-cern Esver's and the other employees' Union sympathiesand would therefore tend to be coercive." SeeHanoverMachine,270NLRB 841 (1984);CountyMarket, 270NLRB 1283 (1984);Telegram-Tribune Co.,268 NLRB1114 (1983);Universidad Interamericana,268 NLRB 1171(1984). InHanoverthe Board, with Chairman Dotson dissenting, sustained an administrative law judge who founda violation of Section 8(a)(1) of the Act by an agent ofthe employer who asked an employee if he knew theunion was trying to get in the company again. The judgefound an illegitimate purpose for the inquiry and foundthat itwas "calculated to discern [the employee's]knowledge of union activity and hence intended to resultin the disclosure of hissentiments."HanoverMachine,supra at 842, citingGauley Industries,260 NLRB 1273,1276 (1976). InCounty Market,supra at 1283 fn. 1, theBoard found Respondent's question of an employee, ifshe heard anything to do with organizing to be a viola-tion of Section 8(a)(1) of the Act. In the remaining twocases cited by the General Counsel in the quoted pas-sage,Telegram-TribuneandUniversidad Interamericana,the Board found a pattern of interrogation in each caseto constitute a violation of Section 8(a)(1) of the Act.Respondent has cited various Board cases on briefwhich hold, in various contexts, that not every questionby an agent of an employer of an employee's feelingsabout union activities rise to the level of a violation ofSection 8(a)(1) of the Act. InSheraton Plaza La ReinaHotel,269 NLRB 71 (1984), the Board sustained an ad-ministrative law judge'sdismissalof an allegation': of vio-lation of Section 8(a)(1) of the Act where an agent of theemployer on two occasions in group discussions asked anemployee how the unionorganizing campaignwasgoing.The Board's general admonition to avoid perse rulingsand to consider all record evidence concerning8(a)(1)5Both the General Counsel and Respondent argued that, irrespectiveof the version of Naslund's statement ultimately credited, the legal resultremains the same.8The General Counsel arguesand Iagree that the employees whowere present when Naslund made the remarks discussed here were notall open union supporters Thus, the teaching ofRossmore Houseas it ap-plies to open union supporters is not applicable to the instant case. Thisbeing so, it is unnecessary to determine if Esver was an open union sup-porter at the time of this conversation,interrogations, and the teaching of the specific casescited above, convinces me that remarks similar to thosemade by Naslund herein, constitute a violation of Section8(a)(1) of the Act only where the context of the remarksand the overall conduct of the employer strengthen thelikelihood of coercive effect and thus favor the GeneralCounsel. Such is not the case here. Based on the recordas a whole, including the violation found infra, I findthat the allegation does not rise to the level of a violationof the Act. The record is not clear regarding the exactnature of the meeting held in the production control de-partment. It is at least clear, however, that the meetingwas not, at the time of the contested remarks, structured'or formal and the gathering continued on with the anec-dote recitations described supra. Such a setting is far dif-ferent from the formal interview in the superior's officeor in the one-on-one interview setting. Further, Nas-lund's remark, as noted supra, was more in a nature ofconversational gambit than a specific inquiry directed ata particular employee.7 Given all of the above, I do notfind that the General Counsel has met its burden ofproving that the remark reasonably coerce employees inthe exercise of their Section 7 rights. Thus, I shall dis-miss this allegation of the complaint.2.Complaint paragraph 6(d)-Esver's 25 March1985 conversation with NaslundI credit Esver's version of the 25 March 1985pensionplan conversation with Naslund, described supra, overthe longer and somewhat contrived version given byNaslund. Esver's memory of this conversationwas sureand her demeanor persuasive. Naslund in my judgmentgave a version of the conversation which comportedwith a later developed opinion about what may properlybe said and may not be said by agents of employersunder the Act. His version of the exchange was artificial-ly long and unnaturally hedged with conditions giventhe record evidence of his conversational style on otheroccasions. Further, Naslund's demeanor during his testi-mony concerning this matter was significantly inferior tothat of Esver. Accordingly, I credit Esver and find thatwhen Naslund handed her a description of the pensionplan, he told her that if the Union came in the pensionplan would no longer be in effect. I specifically rejectthe longer explanation proffered by Naslund.6The General Counsel argues that Naslund's statement,if the Unioncame in,the pension plan would be lost,constitutes an unlawful threat of loss of benefits in viola-tion of Section 8(a)(1) of the Act. The General Counselarguesfurther that, even if Naslund's version of the con-versation be credited, the legal result would be the same.Respondent makes the following argument on brief-7While the record is not clear, it appears that there had been a previ-ous union campaign at the employer and that both Naslund and the em-ployee were aware of this fact at the time.8Neither the pension plan itself nor the descriptive leaflet was offeredinto the record nor did the General Counsel either in the complaint, atthe hearing, or on brief make any contention of illegality concerningeither the leaflet or the pension plan itself. PRECISION FOUNDERS549Mr. Naslund's comments that the Company's pen-sion plan, as written, excluded members of a collec-tive bargaining unit, and if the Union came in, thepension plan would be subject to bargaining, wereactual factual statements. At [Respondent] the tooland die makers are unionized and are not coveredby [Respondent's] pension plan, because the plan ex-cludes employees covered by a collective bargain-ing plan.I believe the parties have missed the controlling deci-sional law regarding this paragraph of the complaint. InNiagaraWire,240 NLRB 1326, 1327-1328: (1979), theBoard stated:[W]e have consistently stated that the meremainte-nance and continuance of a provisionin a pensionplan, making lack of union representation one of thequalifications for eligibility to participate therein,itself tends to interfere with, restrain, and coerceemployees who are otherwise eligible in the exer-cise of their self-organizational rights.Here,Re-spondent's plan, in limiting eligibility to employeeswho are not covered by a collective-bargainingagreement, in effect, conditions, eligibility on the un-represented status of the employees. It is clear thatRespondent publicized this restriction by distribut-ing summariesof the plan to, its employees a fewweeks before they were scheduled to vote in theunion election.While thereisno ^ reason to assumethat the distribution of the plan was unlawfully mo-tivated, the communication and the continued exist-enceof such an exclusionary eligibility requirementnecessarily exert a coercive impact on the employ-ees. It is for this reason that an employee benefitplan which restricts coverage to unrepresented em-ployees is per se violative of Section 8(a)(1) of theAct, regardless of whether the employer adds to themisconduct by implementing the restriction or ex-ploiting it during an organizing campaign. [Foot-notes omitted.]As noted, the General Counsel did not allege that eitherthe pension plan or the language of the summary sheetpassed out on 25 March-a few days before the 29March 1985 election violated the Act. Naslund's descrip-tion - toEsver, however, matches exactly the situationcovered by the Board inNiagara.Thus, for the reasonscited therein, and even if in fact the pension plan did notby its terms, operate as described by Naslund, a violationof Section 8(a)(1) of the Act occurred and I so find.3.Complaint paragraph 6(c)-Esver's April 1985conversation with Gunther WagnerI credit Esver over Wagner as to the specifics of their16 April conversation. I do so primarily because Wag-ner's testimony concerning the conversation revealed aninability to recall specific details of the conversation and,rather, contained in large part an impressionistic or holis-tic recollection of the conversation.Wagner tended tocharacterize in larger terms the purposes of the conver-sation rather than give the specifics of what was said.Esver to the contrary testified in a more or less chrono-logical fashion to specific statements made and showed asound memory of the conversation. I reach the sameconclusion on demeanor grounds. I find Esver had a su-periordemeanor during her testimonyin this area.Wagner, while in my view not intending to misstate,convinced me on the basis of his demeanor that he hadno specific recollection of the details of the conversationand was rather seeking as best he could to deny allega-tionswhich he believed placed him and his employer inan unfavorable light.In so crediting Esver, I specifically credit her testimo-ny that Wagner suggested that she did not seem happywith the Company because years before she was in thesame position with the Union. I further find that Wagnertold Esver that she bore a highly derogatory label in thecompany, that she was needlessly destructive and thatshe had to prove her loyalty with the company if shewas ever to get ahead or achieve promotion within Re-spondent.The connection of an employee's attitudeproblems, reputation within the company and opportuni-ties for promotion with her union activities is inpermissi-ble and illegal. The General Counsel alleges that Wag-ner'sconduct "disparaged an employee's involvement inunion activity and impliedly threatened her with retalia-tion because of her union activity." I find that the Gen-eral Counsel has met its burden of proof with respect tothis allegation and that Wagner's actions as found aboveviolate Section 8(a)(1) of the Act.4. Paragraphs 6(b), 7, and 8 of the complaint-thesick leave disputeThe testimony concerning the various conversationsabout the sick leave policy, set forth supra, do notpresent significantlyconflictingversionsof events.Rather the General Counsel argues that the suspicious-ness of the absence of a written policy regarding sickleave for salaried employees and the argued incredibletestimony of Gossett and Naslund concerning the admit-tedly unprecedented restriction of sick leave for Esver-a known union adherent require that the General Coun-sel's allegations be sustained. I have carefully examinedthe record evidence regarding these allegations and I amunable to find that the General Counsel has sustained itsburden of proof with respect to either the 8(a)(1) or the8(a)(3) and (1) allegations. First, I simply do not fmd thetestimony of Naslund and Gossett on the series of eventsin question to be inherently incredible or inconsistentwith probabilities.While the General Counsel's argu-ments about probabilities and coincidences are not totallywithout merit, the question is one of degree. I am per-suaded, especially in light of the convincing demeanor ofGossett and Naslund on the question, that the apparentlate curtailing of subsequent sick leave after the initialgranting of the sick leave for the 3 April operation andthe lack of any warning or prior notification given Esverwere simply the result of communication lags andnormal misunderstandings. I find the General Counsel'sevidence simply inadequate to challenge the direct, cred-ible testimony of Gossett regarding Respondent's sickleave policy and its benign application to Esver. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDGiven these findings, the General Counsel has failed tomeet its burden of proof to show that Respondent's ap-plication of its sick leave policy to Esver was irregularor directed to her union activities. Accordingly, I shalldismiss the 8(a)(3) allegation in the complaint paragraphs7 and 8. Consistent with that finding,I shall also dismissthe allegation that Respondent violated Section 8(a)(1) ofthe Act through Naslund and Esver in the 10 April 1985meeting with Gossett. Given the existence of the sickleave policy and its benign application to Esver, state-ments made at that meeting by agents of Respondentwere not improper or violative of the Act. Accordingly,I shall dismiss paragraph 6(b) of the complaint.IV. THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actionsto effectuate the purposes of the Act, including the post-ing of remedial notices in English and, should the Re-gional Director determine that the circumstances at thetime of the posting warrant, other languages.9 Therebeing no allegation in the complaint addressed to thepension plan, I shall make no recommendations with re-spect thereto.On the foregoing findings of fact, and the entirerecord, I make the followingCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act byinterferingwith, restraining, and coercing employees inthe exercise of the rights guaranteed them by Section 7of the Act as follows:(a) By telling its employeesitmaintainsa pension planfor its employees which excludes from participation oth-erwise eligible employees who select a collective-bar-gaining representative and/or who subsequently becomesubject to the terms of the collective-bargaining agree-ment.(b)By disparaging employees' involvement in unionactivities and impliedly threatening them with retaliationthrough loss of promotions because of their union activi-ties.4.Respondent has not otherwise violated the Act.9 Laborers Local 383,266 NLRB 934, 939-940 fn. 9 (1983).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed16ORDERThe Respondent, Precision Founders, Inc., San Lean-dro,California, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a) Informing employees or otherwise publicizing apension planfor its employees which excludes from par-ticipation otherwise eligible employees who select a col-lective-bargainingrepresentativeand/or subsequentlybecome subject to the terms of collective-bargainingagreement.(b)Disparaging employees' involvementin union ac-tivities and impliedly threatening them with retaliationthrough lack of promotions because of their union activi-ties.(c) In any like or relatedmanner,interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Post at-its. San Leandro, California facility, copiesof the attached notice marked "Appendix"" and copiesof the Appendix translated into such additionallanguagesas are deemed appropriate by the Regional Director forRegion 32. Copies of this notice, and translatednoticesas appropriate, after being signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt and maintained for 60 consecu-tive days, in conspicuous places, including all - placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thenotices are not altered, defaced or covered by other ma-terial.(b)Notify the Regional- Director in writing within 20days from the date of this Order, what steps Respondenthas taken to comply.10 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."